Citation Nr: 9932030	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 90 percent for 
residuals of a total right hip replacement.  

2. Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left hip.  

3. Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee.  

4. Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to residuals of a total right hip replacement, 
the present appeal arises from a November 1995 rating action, 
in which the RO granted entitlement to compensation under 
38 U.S.C.A. § 1151, and awarded a 30 percent disability 
evaluation.  The veteran filed an NOD in September 1996, and 
an SOC was issued by the RO in October 1996.  In a rating 
action that same month, October 1996, the veteran's 
disability rating was increased to 70 percent.  In November 
1996, the veteran filed a substantive appeal.  In a 
subsequent January 1997 rating action, the veteran's 
disability rating was increased to 90 percent, with an 
effective date from August 1996.  

With respect to osteoarthritis of the left hip, as well as 
the right and left knees, the present appeal arises from a 
July 1997 rating decision, in which the RO granted the 
veteran benefits under 38 U.S.C.A. § 1151, and awarded a 10 
percent disability evaluation for each of the affected 
joints.  The effective date for the right knee was December 
1993, and for the left hip and left knee July 1996.  The 
veteran filed an NOD in August 1997, and an SOC was issued by 
the RO in September 1997.  The veteran filed a substantive 
appeal in October 1997.  A supplement statement of the case 
(SSOC) with respect to all the claims, including residuals of 
a total right hip replacement, was issued in November 1997.  

In addition, we note that, following certification of his 
appeal, the veteran submitted a VA Form 21-4138 (Statement in 
Support of Claim) to the Board, dated in October 1998, in 
which he filed an additional claim for benefits under 
38 C.F.R. § 1151, for a left breast mass.  Along with his 
claim, the veteran submitted medical records from the VA 
Medical Center in Newington, dated in September 1981, in 
which he was noted to have had treatment for the removal of a 
left breast mass.  While not before us at this time, that 
claim is referred to the RO for additional development as may 
be deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran is currently receiving the highest disability 
rating available under the Rating Schedule for residuals 
of a total right hip replacement.  

3. On VA examination in July 1997, the veteran's left hip 
exhibited flexion to 90 degrees and abduction to 20 
degrees, with a range of motion of his right and left 
knees from 0 to 110 degrees; the examiner's diagnosis was 
severe degenerative arthritis of the left hip with 
limitation of motion, and early degenerative arthritis of 
both knees.  

4. The evidence of record reflects that the veteran's left 
hip, his right knee, and his left knee are affected by 
limitation of motion, although not to a degree which would 
warrant compensable evaluations under the specific 
provisions of the Rating Schedule pertaining to those 
joints.  

5. The medical evidence establishes that the veteran's 
osteoarthritis of the left knee was compensably disabling 
from and after October 19, 1995.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 90 
percent for residuals of a total right hip replacement 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5054 (1999).  

2. The schedular criteria for a rating in excess of 10 
percent for osteoarthritis of the left hip have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).

3. The schedular criteria for a rating in excess of 10 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).  

4. The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee, from the date of the 
veteran's original claim for compensation, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).  

5. The criteria for a rating of 10 percent for osteoarthritis 
of the left knee, from October 19, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 1991); 38 C.F.R. 
§ 3.102, 3.400(a), (o), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
December 1994, he filed a claim for benefits under 
38 U.S.C.A. § 1151 for a right hip disorder.  It was 
contended that the veteran had been prescribed Prednisone 
medication for 10 years and that this had resulted in 
degenerative changes in his right hip.  

In August 1995, the veteran was medically examined for VA 
purposes.  He noted that he had taken Prednisone for 15 years 
for his asthma, and that he had been informed that doing so 
had caused the onset of degenerative changes in his right 
hip.  He further noted that he had undergone a total right 
hip replacement in June 1995, and that he was walking with 
the aid of a walker and spending most of the day in a 
recliner chair at home.  The veteran reported his current 
complaints as residual pain in his right hip.  During a 
clinical evaluation, he was noted to walk cautiously and 
gingerly. His right hip flexion was to 95 degrees; abduction 
was to 60 degrees when his right knee was flexed and to 45 
degrees when it was straight.  External rotation was to 45 
degrees and internal rotation to 30 degrees.  The examiner's 
diagnosis was status post recent total right hip replacement 
with residual post-operative pain and some slight limitation 
of motion; history of degenerative joint disease and aseptic 
necrosis of the right hip; and history of asthma with 15-year 
use of Prednisone.  In addition, the examiner noted that a 
rheumatologist at the VAMC Newington had opined that long 
term Prednisone use did contribute to aseptic necrosis.  

In October 1995, the RO received VAMC Newington and VAMC West 
Haven medical records, dated from June 1990 to September 
1995.  In particular, these records noted the veteran's 
complaints and treatment for right hip pain, left hip pain, 
and bilateral knee pain.  Radiographic studies of the 
veteran's right and left knees, in June 1994, noted findings 
of molding and osteophyte formations at the margins of the 
bone making up each knee joint, with narrowing of the joint 
spaces, especially medially.  The radiographic impression 
with respect to both knees was of moderate osteoarthritic 
involvement.  A July 1994 radiographic study noted findings 
of recent avascular necrosis of the left femoral head.  In 
addition, a treatment record, dated in June 1995, noted the 
veteran as having undergone a total right hip replacement.  
In September 1995, a treatment record assessment reported the 
veteran as having painful status post total right hip 
replacement.  

In November 1995, the veteran was awarded 38 U.S.C.A. § 1151 
benefits for a right hip disorder and granted a 30 percent 
disability rating.  

In July 1996, the RO received VAMC Newington and VAMC West 
Haven medical records dated from May 1994 to July 1996.  
These records noted the veteran's treatment for COPD, 
hypertension, and other disorders, including hip and knee 
pain.  In particular, a radiographic study of the pelvis in 
October 1994 revealed mild to moderate osteoarthritis of the 
left hip.  A treatment record, dated in November 1995, noted 
a diagnosis of degenerative joint disease of the right hip.  
Furthermore, a treatment record, dated in February 1996, 
reflected the veteran's complaints of right hip and knee 
pain.  

That same month, July 1996, the veteran was medically 
examined for VA purposes.  He complained of chronic bilateral 
hip pain, right worse than left, with an increase on walking 
or standing.  He said he could not walk without a walker or 
cane.  Upon clinical evaluation, he was noted to be in 
extreme pain and walked with difficulty, using a cane.  Range 
of motion of the right hip was severely limited to 30 degrees 
on flexion, 10 degrees on abduction, 5 degrees on adduction, 
and 20 degrees on internal and external rotation.  The left 
hip was noted to have no tenderness, but range of motion was 
also limited to 30 degrees on flexion, 30 degrees on 
abduction, 15 degrees on adduction, 30 degrees on internal 
rotation, and 40 degrees on external rotation.  The veteran's 
knees reflected minimal effusion bilaterally, with minimal 
crepitus and no tenderness.  Range of motion was normal on 
both sides, with lateral instability of the right knee noted.  
The examiner's diagnoses indicated severe degenerative joint 
disease involving the left hip and both knees, history of 
avascular necrosis of the right hip due to long-term steroid 
therapy, history of right hip replacement with residual 
severe pain and limited range of motion, and degenerative 
joint disease of the right knee exacerbated by steroid 
therapy and right hip disease.  

In August 1996, the RO received additional VAMC Newington and 
VAMC West Haven medical records, most duplicative, dated from 
November 1994 to July 1996.  In particular, these records 
noted the veteran's continued complaints of right hip and 
knee pain.  

In September 1996, the veteran filed an NOD with respect to 
the RO's November 1995 rating decision.  In a subsequently 
filed substantive appeal, dated in November 1996, the 
veteran's service representative noted that the veterans had 
been in excruciating pain since his right hip replacement.  
Furthermore, the representative noted that the veteran had 
not been able to walk without the assistance of a walker, 
that the VAMC Newington had requisitioned a wheelchair for 
the veteran based upon his limited mobility and pain, that 
the veteran was in receipt of an electric hospital bed, and 
that he wore special orthopedic shoes because of the severity 
of his disability.  In addition an unidentified October 1996 
VAMC medical record was submitted, which noted the veteran's 
complaints of pain in his right hip and knees, and a 
diagnosis of degenerative joint disease.  

In December 1996, the RO received VAMC Newington medical 
records, dated in November 1996.  In particular, the veteran 
complained of severe right hip and knee pain.  A radiographic 
study of the right hip revealed proper alignment of the 
prosthetic components with no acute bony abnormality seen, 
although there was evidence of soft tissue calcification.  
The diagnostic impression noted no evidence of change in 
appearance of the prosthesis.  With respect to the veteran's 
knees, radiographic findings revealed minimal loss of 
articular cartilage in the medial joint compartments, heavy 
vascular calcification, and early osteophytes seen from the 
superior aspect of the patella, without evidence of effusion 
or acute bony destruction.  The impression noted mild 
degenerative changes.  

In January 1997, the RO received medical records from the 
VAMC in White River Junction, VT, dated in September 1996.  
In particular, a treatment record noted a finding of bursitis 
of the right hip.  A radiographic study of the veteran's 
pelvis and right hip revealed an area of lucency at the 
distal femoral shaft of unknown significance, but otherwise 
an unchanged alignment of the total right hip arthroplasty.  

In March 1997, the RO received VAMC Newington medical 
records, some duplicative, dated from April 1996 to January 
1997.  In particular, a treatment record, dated in September 
1996, noted that the veteran had received an electric scooter 
to assist him in getting around.  

In May 1997, the veteran submitted VAMC Newington treatment 
records, dated from December 1993 to December 1996.  In 
particular, a December 1996 treatment record noted the 
veteran's complaint that he spent more than 16 hours a day in 
bed.  A total body bone scan, dated in January 1994, revealed 
increased uptake at approximately the right 7th 
costovertebral junction and left 9th posterior rib, as well 
as a band of uptake in the right hip.  

In June 1997, the veteran underwent VA medical examination.  
He reported his medical history to include his total right 
hip replacement in 199(5), and since the operation his 
continued severe pain in the right hip as well as his left 
hip and both knees.  He noted that he suffered from severe 
pain in his right hip with pain radiating to his right knee, 
any time he tried to walk.  The examiner reported that the 
veteran used a walker and took Tylenol with Codeine for his 
pain.  On clinical evaluation of the veteran's hips, active 
range of motion revealed internal rotation of 12 degrees for 
the right hip and 0 degrees for the left hip.  There was 
external rotation of 45 degrees for the right hip and 35 
degrees for the left hip.  Flexion was 90 degrees 
bilaterally, with abduction to 40 degrees for the right hip 
and 20 degrees for the left hip.  Evaluation of the veteran's 
knees revealed range of motion from 0 to 110 degrees, with a 
negative patella test and no effusion.  There was no 
tenderness in the left knee, but the right knee evidenced 
tenderness in the lateral joint line.  All ligaments tested 
normal.  The examiner noted that he had reviewed radiographic 
studies performed in November 1996.  The examiner diagnosed 
the veteran with severe degenerative arthritis of both hips 
with limitation of motion, mainly due to asthmatic steroid 
treatment but also the aging process; and early degenerative 
arthritis of both knees, mainly due to asthmatic steroid 
treatment.  

In a July 1997 rating decision, the RO granted benefits under 
38 U.S.C.A. § 1151 for osteoarthritis of the left hip and 
both knees, awarding a 10 percent disability rating for each 
joint.  

In November 1997, the RO received VAMC Newington medical 
records, dated from November 1996 to September 1997.  These 
records noted findings with respect to coronary artery 
disease, a possible left foot fracture, as well as abdomen 
and chest disorders.  In addition, radiographic studies of 
the veteran's hips and knees were duplicative of previous 
studies.  

In February 1998, the RO received VAMC White River Junction 
medical records, dated in January and February 1998.  A 
discharge summary, dated in January 1998, noted that the 
veteran had undergone exploratory right hip surgery, and was 
found to have partial evulsion of the anterior abductors of 
his right hip, for which the abductor mechanism was 
reportedly repaired.  A medical history and evaluation taken 
prior to the surgery revealed, in particular, left hip 
flexion of 90 degrees and extension to 20 degrees, and right 
hip flexion of 90 degrees and extension to 15 degrees.  Range 
of motion of the veteran's knees was 0-110 degrees 
bilaterally.  

In November 1998, the veteran submitted to the Board, through 
his representative, VAMC Newington treatment records, dated 
in September 1981.  These records noted an excision of a mass 
from the veteran's left breast. 

II.  Analysis 

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his residuals of a total right 
hip replacement, as well as osteoarthritis of the left hip, 
right knee, and left knee, all of which have been determined 
to be compensable under 38 U.S.C.A. § 1151, are more severe 
than previously evaluated.  See Arms v. West, 12 Vet.App. 
188, 200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  


Residuals of a Total Right Hip Replacement

The veteran's disability due to residuals of a total right 
hip replacement has been assigned a 90 percent rating under 
the provisions of Diagnostic Code (DC) 5054 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a, which pertains to 
impairment of the musculoskeletal system, in this instance a 
hip prosthesis.  The veteran has been assigned the highest 
disability rating available under DC 5054, and there are no 
other applicable Codes available for assessing the residuals 
of a total right hip replacement.  

In reviewing the evidence of record, we are cognizant of the 
veteran's consistent complaints of right hip pain following 
his total right hip replacement.  He currently uses a 
motorized scooter to get around.  The U.S. Court of Appeals 
for Veterans Claims has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that Rating Schedule provisions based upon 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner, and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

However, the Court, in addition, has held that it is 
inappropriate and unnecessary to remand a case to consider 
functional loss due to pain if the veteran is already 
receiving the maximum available rating for limitation of 
motion under the pertinent diagnostic code.  See Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  As noted above, the 
veteran is receiving the maximum available rating.  

Finally, having determined that a rating in excess of 90 
percent is not warranted prospectively, the Board is aware 
that no issue as to the effective date for a disability 
rating has been developed on appeal at this time, and that 
such a determination is generally reserved for the RO, in the 
first instance.  However, as discussed above, judicial 
precedent has made it necessary for us to assess the record, 
in a case such as this, to ascertain whether the evidence 
would support a higher rating during an earlier stage of this 
claim, under the Fenderson precedent.  The law governing 
effective dates in claims for increased ratings, at 
38 U.S.C.A. § 5110(a), provides that "an award . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
The implementing regulation, 38 C.F.R. § 3.400, specifies, at 
subsection (a), "[o]n basis of facts found" and, at 
subsection (o), "date of receipt of claim or date 
entitlement arose, whichever is later."

In this regard, the veteran initially filed his claim for a 
right hip disorder in December 1994, and was subsequently 
awarded a 30 percent disability rating effective from May 5, 
1994.  He underwent a total right hip replacement in June 
1995, and was awarded a 100 percent rating from June 5, 1995, 
through July 31, 1996.  The veteran is currently receiving a 
90 percent disability rating effective from August 1, 1996.  
In reviewing the evidence, the Board finds that, prior to his 
right hip replacement, the veteran was noted to suffer from 
avascular necrosis and degenerative changes in his right hip.  
However, no specific limitations or diagnoses with respect to 
these findings were noted.  Therefore, we find that at no 
time did the veteran exhibit, under the rating criteria, the 
necessary evidentiary showing so as to warrant a disability 
rating higher than those assigned by the RO.

Osteoarthritis of the Left Hip and Both Knees

The veteran's degenerative joint disease of the left hip, 
right knee, and left knee have assigned to them, on an 
individual basis, a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003, "Arthritis, 
degenerative."  Under this regulatory scheme, evaluations 
are based upon limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the criteria for a compensable evaluation for limitation 
of motion are not met, a 10 percent evaluation is assigned 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
there is no evidence of limitation of motion, a 10 percent 
evaluation is warranted for X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and evidence of occasional incapacitating 
exacerbations.

In reviewing the evidence of record, we note that the veteran 
has complained of chronic pain in his left hip as well as in 
both his knees.  On VA examination in July 1996, the 
veteran's range of motion with respect to his left hip was to 
30 degrees on flexion, 30 degrees on abduction, and 15 
degrees on adduction.  The veteran's knees evidenced minimal 
effusion and crepitus but no tenderness, and range of motion 
was normal, with lateral instability of the right knee noted.  
Radiographic studies of the veteran's knees revealed, in 
particular, early osteophyte formation, without evidence of 
effusion or acute bony destruction.  On VA examination in 
June 1997, the veteran's left hip evidenced limited motion, 
with flexion to 90 degrees and abduction to 20 degrees.  The 
veteran's knees also demonstrated limited motion, with a 
range from 0-110 degrees bilaterally, negative patella test 
and no effusion.  There was tenderness in the lateral joint 
line of the right knee.  

Therefore, under DC 5003, a rating greater than 10 percent is 
not appropriate, given that the evidence of record reflects a 
limited range of motion for the veteran's left hip and both 
his right and left knees.  Nevertheless, our inquiry does not 
end there.  The Board has also considered whether the 
veteran's left hip, right knee and left knee would warrant a 
higher disability rating if separately rated under a specific 
or analogous diagnostic code.

We note that hip injuries may be assessed under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250-5255 (1999), and disabilities 
of the knee may be assessed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1999).  In this instance, a 
review of the evidence does not reflect ankylosis of the hip, 
a compensable limitation of flexion or extension of the 
thigh, impairment of the thigh, hip flail joint, or 
impairment of the femur.  In addition, neither of the 
veteran's knees demonstrates ankylosis, recurrent 
subluxation, a compensable limitation of flexion or 
extension, malunion of the tibia or fibula, genu recurvatum 
(hyperextension of the knee joint), or post status 
dislocation or removal of semi-lunar cartilage.  While the 
veteran's right knee was noted on VA examination in July 1996 
to have lateral instability, no subsequent finding was made 
on VA examination in June 1997, and there is no other 
evidence to reflect a moderate level of instability 
warranting an evaluation greater than 10 percent under DC 
5257.  Therefore, we find that the currently assigned 
separate ratings of 10 percent, and no more, for the 
veteran's degenerative joint disease of the left hip, right 
knee, and left knee under DC 5003 are appropriate.  

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca, supra.  As to 
degenerative arthritis, DC 5003 rates not only on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, but also as 
to pain when limitation of motion is not demonstrated.  Thus, 
it is not clear whether the DeLuca holding applies in the 
present case.  See Johnson v. Brown, 9 Vet.App. 7, 11 (1996), 
holding that sections 4.40 and 4.45 do not apply where a 
rating is not predicated on loss of range of motion.  In any 
event, the veteran is receiving the highest available 
disability rating under DC 5003, and as noted above in 
Johnston, supra, 10 Vet.App. at 85, it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  Therefore, in this instance, the holding in 
DeLuca is inapplicable.  

Finally, as noted above, we have also assessed the record to 
ascertain whether the evidence would support a higher rating 
during an earlier stage of this claim, under the Fenderson 
precedent.  In this regard, we have considered all the 
evidence of record with respect to the veteran's claim.  We 
note that the effective date for the award of compensation 
for the veteran's right knee was established as December 
1993, and we find no evidence in the record that would allow 
for an earlier effective date.  With respect to the veteran's 
left hip, the evidence reflects that osteoarthritic changes 
were first identified on radiographic study in October 1994.  
A copy of this medical record was  received by the RO in July 
1996.  Furthermore, during a July 1996 VA examination, the 
veteran was diagnosed with severe degenerative joint disease 
of the left hip.  Therefore, the Board was first put on 
notice of the veteran's degenerative joint disease of the 
left hip in July 1996, and thus this effective date is 
appropriate.  

With respect to the veteran's left knee, a radiographic study 
identified osteoarthritic changes in the knee in June 1994.  
A copy of this record (as part of medical records dated from 
June 1990 to September 1995) was received by the RO on 
October 19, 1995.  Based upon this radiographic finding, the 
Board is of the opinion that the evidence of record supports 
a finding that the veteran's osteoarthritis of the left knee 
met the criteria for a 10 percent evaluation on October 19, 
1995, and thus a 10 percent rating should be assigned 
effective from that date, vice the July 1996 effective date 
assigned by the RO.  We further find that a compensable 
rating is not warranted prior to that date.  See Meeks v. 
West, 12 Vet.App. 352, 354-55 (1999), holding that a "down 
stream" rating need not be made retroactive to the date of 
the award of service connection if the evidence of record 
does not support retroactivity.

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson and Meeks 
cases is a "judgment call" based upon those recent Court 
precedents, and does not reflect error by the RO. 


ORDER

1. Entitlement to a disability rating in excess of 90 
percent, for residuals of a total right hip replacement, 
is denied.  

2. Entitlement to a disability rating in excess of 10 
percent, for osteoarthritis of the left hip, is denied.  


3. Entitlement to a disability rating in excess of 10 
percent, for osteoarthritis of the right knee, is denied.  

4. Entitlement to a disability rating in excess of 10 
percent, for osteoarthritis of the left knee, is denied.  

5. A 10 percent evaluation for osteoarthritis of the left 
knee, effective from October 19, 1995, is granted, subject 
to the laws and regulations governing the payment of 
monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

